Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 14, 2019

                                     No. 04-19-00451-CV

                                   Celia Beatriz GARCIA,
                                          Appellant

                                               v.

                               Michael Anthony BENAVIDES,
                                          Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2018-09-32349-CV
                             Honorable Ron Carr, Judge Presiding


                                        ORDER
       On August 2, 2019, after the reporter’s record was overdue and the court reporter advised
this court that Appellant had not paid the fee to prepare the reporter’s record, we ordered
Appellant to provide written proof to this court that the fee has been paid.
      On August 9, 2019, Appellant filed a written response indicating the fee has been paid.
Our August 2, 2019 order is satisfied.
       The reporter’s record is due on September 9, 2019. See TEX. R. APP. P. 35.3(c).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court